ODOM, Judge,
dissenting.
I adhere to the position held by the majority on original submission of this case. The language of the statute (Art. 44.34, V.A.C.C.P.) is clear and the purpose is speedy disposition of habeas corpus cases. The new majority violate the mandate of the legislature and frustrate its purpose. See Ex parte Henderson, 565 S.W.2d 50 (No. 57,115), dissenting opinion.
The majority in this case on original submission described the absence of authority for the position taken by the new majority, and pointed out when and how the jurisprudence first went astray on this matter. “A man should never be ashamed to (admit) he has been in the wrong, which is but saying, in other words, that he is wiser today than he was yesterday.” (Attributed to Alexander Pope.) The wrong rulings in the past are not adequate justification for continuing that wrong today. I dissent to the majority’s return to a wrong once righted.
ROBERTS and PHILLIPS, JJ., join this opinion.